
	

113 HR 5813 IH: U.S. Merchant Marine Academy Improvement Act of 2014
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5813
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Grimm (for himself and Mr. Nunnelee) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To allow for a contract for operation of Melville Hall at the United States Merchant Marine
			 Academy, after receipt of a gift from the United States Merchant Marine
			 Academy Alumni Association and Foundation, Inc., for renovation of such
			 hall and for other purposes.
	
	
		1.Short titleThis Act may be cited as the U.S. Merchant Marine Academy Improvement Act of 2014.
		2.Melville Hall of United States Merchant Marine Academy
			(a)Gift to the Merchant Marine AcademyThe Maritime Administrator may accept a gift of money from the Foundation under section 51315 of
			 title 46, United States Code, for the purpose of renovating Melville Hall
			 on the campus of the United States Merchant Marine Academy.
			(b)Covered giftsA gift described in this subsection is a gift under subsection (a) that the Maritime Administrator
			 determines exceeds the sum of—
				(1)the minimum amount that is sufficient to ensure the renovation of Melville Hall in accordance with
			 the capital improvement plan of the United States Merchant Marine Academy
			 that was in effect on the date of enactment of this Act; and
				(2)25 percent of the amount described in paragraph (1).
				(c)Operation contractsSubject to subsection (d), in the case that the Maritime Administrator accepts a gift of money
			 described in subsection (b), the Maritime Administrator may enter into a
			 contract with the Foundation for the operation of Melville Hall to make
			 available facilities for, among other possible uses, official academy
			 functions, third-party catering functions, and industry events and
			 conferences.
			(d)Contract termsThe contract described in subsection (c) shall be for such period and on such terms as the Maritime
			 Administrator considers appropriate, including a provision, mutually
			 agreeable to the Maritime Administrator and the Foundation, that—
				(1)requires the Foundation—
					(A)at the expense solely of the Foundation through the term of the contract to maintain Melville Hall
			 in a condition that is as good as or better than the condition Melville
			 Hall was in on the later of—
						(i)the date that the renovation of Melville Hall was completed; or
						(ii)the date that the Foundation accepted Melville Hall after it was tendered to the Foundation by the
			 Maritime Administrator; and
						(B)to deposit all proceeds from the operation of Melville Hall, after expenses necessary for the
			 operation and maintenance of Melville Hall, into the account of the
			 Regimental Affairs Non-Appropriated Fund Instrumentality or successor
			 entity, to be used solely for the morale and welfare of the cadets of the
			 United States Merchant Marine Academy; and
					(2)prohibits the use of Melville Hall as lodging or an office by any person for more than 4 days in
			 any calendar year other than—
					(A)by the United States; or
					(B)for the administration and operation of Melville Hall.
					(e)DefinitionsIn this section:
				(1)ContractThe term contract includes any modification, extension, or renewal of the contract.
				(2)FoundationIn this section, the term Foundation means the United States Merchant Marine Academy Alumni Association and Foundation, Inc.
				(f)Rules of constructionNothing in this section may be construed under section 3105 of title 41, United States Code, as
			 requiring the Maritime Administrator to award a contract for the operation
			 of Melville Hall to the Foundation.
			
